Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Feb. 26, 2021. Claims 1, 4, 6, 8, 10-19, 21, 24-27 are pending. Claims 13-19 and 27 are withdrawn. Claims 1, 4, 6, 8, 10-12, 21, 24-26 are currently considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Katherine L. Neville on May 7, 2021.
The application has been amended as follows: 
Claim 1. (Currently amended) A vaccine for in ovo administration, comprising a live, attenuated infectious bronchitis virus (IBV) comprising a mutation in [[a]] the non-structural protein 3 (nsp-3) gene, wherein the nsp-3 gene encodes a protein comprising one or more amino acid mutations compared to the nsp-3 sequence shown as SEQ ID NO: 6, wherein the one or more amino acid mutations [[is]] comprise Asn (N) to Ala (A) at the position corresponding to position 373 of SEQ ID NO: 6[[;]], wherein said .

Claim 6. (Currently amended) The vaccine according to claim 1 wherein the nsp-3 gene comprises one or more nucleotide substitutions compared to the nsp-3 nucleotide sequence shown as SEQ ID NO: 5, wherein the one or more nucleotide substitutions [[is]] comprise A to G at the position corresponding to nucleotide position 1116 and A to C at the position corresponding to nucleotide position 1117 of the nsp-3 nucleotide sequence shown as SEQ ID NO: 5.

Claim 10.    (Currently amended) The vaccine according to claim 8, wherein the IBV comprises an S protein wherein at least part of which is from an IBV serotype other than M41.

Claim 11.    (Currently amended) The vaccine according to claim 10, wherein the S protein comprises the S1 subunit [[is]] from an IBV serotype other than M41.

Claims 4, 13-19, 25 and 27.  Canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner's Comment
Claims 1, 6, 8, 10-12 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21, 24 and 26, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 26, 2019 is hereby partially withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

                                                            Conclusion
Claims 1, 6, 8, 10-12, 21, 24 and 26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Mon-Friday, 8:00 am - 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648